Citation Nr: 1012125	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-31 141A	)	DATE
	)


On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred on January 17, 2005, at Stillwater Medical 
Center.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2007 rating decision of 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Muskogee, Oklahoma.


FINDING OF FACT

In December 2009, the Veteran submitted a statement to the RO 
indicating that he would like to withdraw his appeal as to 
the issue of entitlement to payment or reimbursement of 
private medical expenses incurred on January 17, 2005, at 
Stillwater Medical Center.  Prior to promulgation of a 
decision, the Veteran's request to withdraw his appeal was 
forwarded to the Board on March 11, 2010. 


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to payment or 
reimbursement of private medical expenses incurred on January 
17, 2005, at Stillwater Medical Center has been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the Veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  In December 2009, the Veteran filed to 
withdraw from appeal the issue of entitlement to payment or 
reimbursement of private medical expenses incurred on January 
17, 2005, at Stillwater Medical Center, hence, there remains 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the issue of entitlement to payment or 
reimbursement of private medical expenses incurred on January 
17, 2005, at Stillwater Medical Center, and it is dismissed.


ORDER

The issue of entitlement to payment or reimbursement of 
private medical expenses incurred on January 17, 2005, at 
Stillwater Medical Center is dismissed.


		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


